DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 16 recites only that “the first and the second user input units are adapted to be simultaneously operable by one hand of the user.”  This recitation does not describe a structural difference between the claimed invention and the prior art but rather describes the intended use of the claimed invention (if the prior art structure is capable of performing the intended use, then it meets the claim.). As such, claim 16 fails to further limit the subject matter of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-6, 9-16 and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Osika (U.S. Patent No. 3,814,871 A; “Osika”).
Osika discloses:
Regarding claim 1:
A ground station (depicted in FIG. 1) for an unmanned aerial vehicle (intended use; see MPEP § 2111.02(II)), comprising: 
a control panel (44) provided at a housing (10) of the ground station; 
at least one control assembly (40, 56) arranged at the control panel, the control assembly comprising at least a first, turnable user input unit (56) and a second user input unit (40); 
wherein the first, turnable user input unit is arranged to surround the second user input unit (col. 3, ll. 49-55, “knob 56, which is inserted in a snap fit engagement . . . around the joystick 40”) to thereby allow an ergonomic, one-handed operation of the first and the second user input units by a user (intended use statement; claim scope is not limited by claim language that does not limit the claim to a particular structure, see MPEP § 2111.04(I); furthermore, “joystick 40” and “knob 56” are capable of being actuated with one hand on account of the them being “combined” see col. 5, ll. 3-9).
Regarding claim 2:
The ground station according to claim 1, wherein the first, turnable user input unit is arranged to surround the second user input unit in a plane of the control panel (the first input 56 surrounds second input 40 in a plane P which is the top surface of the control panel 44, see in FIG. A below).


    PNG
    media_image1.png
    501
    378
    media_image1.png
    Greyscale


FIGURE A: Annotated view of Osika
Regarding claim 3:
The ground station according to claim 2, wherein the first, turnable user input unit comprises a wall (W in FIG. A above) protruding from the plane of the control panel.
Regarding claim 5:
The ground station according to claim 3, wherein the first, turnable user input unit comprises an inwardly inclined wall with respect to the plane of the control panel (wall W extends at an angle with respect to control panel plane P as seen in FIG. A; MPEP § 2125).


The ground station according to claim 3, wherein the first, turnable user input unit comprises at least one gripping member (G; FIG. A above) at an external side (outer surface of knob 56) of the wall.
Regarding claim 9:
The ground station according to claim 2, wherein the second user input unit is pivotable with respect to the plane of the control panel (joystick 40 pivots with respect to control panel 44; col. 3, ll. 21-22, “The joystick actuator is pivotally mounted within the switch housing”; col. 3, ll. 9-10, “The switch housing 10 has a neck portion 44 molded integral to and extending outwardly therefrom”;).
Regarding claim 10:
The ground station according to claim 2, wherein the second user input unit is movable in at least one of a horizontal direction, a vertical direction and a diagonal direction along the plane of the control panel (portions of joystick 40 are displaced in the horizontal direction along the plane P via pivoting motion; col. 3, ll. 15-18, “collar opening (FIG. 4) is in the shape of four lobes which confines the movement of the joystick actuator to right angle directions from the vertical un-actuated position”).
Regarding claim 11:
The ground station according to claim 1, wherein the second user input unit is rotatably movable (via “pivoting” movement; col. 3, ll. 21-22, “The joystick actuator is pivotally mounted within the switch housing”).
Regarding claim 12:
The ground station according to claim 2, wherein the second user input unit is transversely movable across the plane of the control panel (portions of joystick 40 are displaced in the vertical direction across the plane P via pivoting motion; col. 3, ll. 21-22, “The joystick actuator is pivotally mounted within the switch housing”).




The ground station according to claim 2, wherein the second user input unit comprises at least one stick member (40) protruding from the plane of the control panel (FIG. A above depicts stick 40 protruding upward from plane P).
Regarding claim 14:
The ground station according to claim 1, wherein the second user input unit is centrally located relative to the first, turnable user input unit (FIG. 1 depicts at least a portion of joystick 40 disposed along the rotation axis of the knob 56; see MPEP § 2125)
Regarding claim 15:
The ground station according to claim 3, wherein the second user input unit is adapted to protrude above the wall of the first, turnable user input unit (FIG. A above depicts stick 40 protruding upward over wall W).
Regarding claim 16:
The ground station according to claim 1, wherein the first and the second user input units are adapted to be simultaneously operable by one hand of the user (intended use statement; claim scope is not limited by claim language that does not limit the claim to a particular structure, see MPEP § 2111.04(I); furthermore, “joystick 40” and “knob 56” are capable of being actuated with one hand on account of the them being “combined” see col. 5, ll. 3-9).
Regarding claim 18:
A control device (depicted in FIG. 1), comprising: 
a control panel (44) provided at a housing (10) of the device; 
at least one control assembly (40, 56) arranged at the control panel, the control assembly comprising at least a first, turnable user input unit (56) and a second user input unit (40); 
wherein the first, turnable user input unit is arranged to surround the second user input unit (col. 3, ll. 49-55, “knob 56, which is inserted in a snap fit engagement . . . around the joystick 40”) in a plane of the control panel (the first input 56 surrounds second input 40 in a plane P which is the top surface of the 
Regarding claim 19:
A control assembly (depicted in FIG. 1) for use at a control device (col. 1, ll. 5-7, “joystick switch assemblies”), comprising: 
at least a first, turnable user input unit (56) and a second user input unit (40); 
wherein the first, turnable user input unit is arranged to surround the second user input unit (col. 3, ll. 49-55, “knob 56, which is inserted in a snap fit engagement . . . around the joystick 40”) to thereby allow an ergonomic, one-handed operation of the first and the second user input units by a user (intended use statement; claim scope is not limited by claim language that does not limit the claim to a particular structure, see MPEP § 2111.04(I); furthermore, “joystick 40” and “knob 56” are capable of being actuated with one hand on account of the them being “combined” see col. 5, ll. 3-9).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osika.
Regarding claim 4, Osika teaches the ground station according to claim 3 above, including that the first, turnable user input unit 56 is a “knob” that surrounds the second user input unit 40 (col. 3, ll. 50-58) and further having a wall (W in FIG. A above) protruding from the plane P of the control panel.  However, Osika does not expressly disclose that the wall is cylindrical.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Osika such that the wall is cylindrical as a matter of design choice since it has been held that varying shapes/configurations are not by themselves considered as significantly novel absent persuasive evidence that the particular shape/configuration of the claimed shape is significant. In re Dailey, 357 F.2d 699, 149 USPQ 47 (CCPA 1966)(the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant); see also MPEP § 2144.04(IV)(B).  Here, nowhere in the original disclosure does it disclose or suggest that the wall being cylindrical is significant.  For example, page 6 in the instant specification recite that the wall “preferably” be cylindrical and that the first, turnable user input unit could assume “any configurations such as, but not limited to, a polygonal ring member, or a turnable knob with the second user input 74 arranged thereon or embedded therein.” As such, this limitation does not amount to a patentable difference.
Regarding claim 8, Osika teaches the ground station according to claim 1 above including that the first, turnable user input unit 56 is a “knob” that surrounds the second user input unit 40 (col. 3, ll. 50-58) and further having a wall (W in FIG. A above) protruding from the plane P of the control panel.  However, Osika does not expressly disclose that the first, turnable user input unit comprises a ring member.
In re Dailey, 357 F.2d 699, 149 USPQ 47 (CCPA 1966)(the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant); see also MPEP § 2144.04(IV)(B).  Here, nowhere in the original disclosure does it disclose or suggest that the wall being cylindrical is significant.  For example, page 6 in the instant specification recites that “the present invention is not limited to the first, turnable user input unit 72 as being provided in the form of and/or to comprise a ring-shaped member, but any configurations such as, but not limited to, a polygonal ring member, or a turnable knob with the second user input unit 74 arranged thereon or embedded therein, shall also be encompassed, as long as the first user input unit 72 is turnably actuatable and is adapted to define a peripheral edge or border within which the second user input unit 74 is located.” As such, this limitation does not amount to a patentable difference.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osika in view of Frank (U.S. Patent No. 4,154,125 A).
Regarding claim 7, Osika teaches all the limitations of claim 6, supra, but does not expressly disclose the gripping member comprising a corrugated surface. 
Frank teaches a gripping member (36 on input unit 14) comprising a corrugated surface (via “knurled” surface 36; col. 2, ll. 54-57, “outer knurled grasping surface 36”) to facilitate grasping by an operator to rotate the input unit (col. 2, ll. 54-57).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Osika such that the gripping member comprises a corrugated surface, as taught by Frank, to facilitate grasping by an operator to rotate the input unit.
17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osika in view of Li (U.S. Design Patent No. D749,527 S; “Li”).
Regarding claim 17, Osika teaches the ground station according to claim 1, above, including at least one control assembly (depicted in FIG. 1), but does not expressly disclose two control assemblies each of which is positioned on the control panel to be operable by a respective hand of the user.
Li teaches two control assemblies (FIG. 1 depicts two joystick control assemblies) each of which is positioned on a control panel (FIG. 1 depicts the joysticks are disposed atop a base unit i.e. control panel, which also comprises a power button, antennas and a screen; see MPEP § 2125) to be operable by a respective hand of a user (as per it being a “wireless remote controller”) as a known configuration for an electronic wireless remote controller (title). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Osika to include two control assemblies each of which is positioned on the control panel to be operable by a respective hand of the user, as taught by Li, as a known configuration for an electronic wireless remote controller.  Mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.); see MPEP § 2144.04 (VI).  Here, the duplication of control assemblies would not yield new and unexpected results but rather would yield the predictable result of offering more electronic control switches to the control panel and device as a whole. As such, this limitation does not amount to a patentable difference.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D YABUT whose telephone number is (571)270-5526.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL D YABUT/Primary Examiner, Art Unit 3656